DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
Applicant is advised that should claim 13 be found allowable, claim 19 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 14 be found allowable, claim 21 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 12-14, 19, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurouji et al. (WO 2013172249 A1) (Cited in the IDS dated 3/2/2020) (Utilizing the English machine translation of JP 6269062 B2 as the English language equivalent and provided herein) and further in view of Yu (US 5691077 A) and Fujimoto Soichi et al. (JP 2014062244 A) (machine translation provided herein).
Regarding claim 1, Kurouji discloses a film wound body (machine translation; [0055]) formed of: a cylindrical core (machine translation; [0055]); and a polyolefin porous film which is wound around the core and used as a separator for a power storage device (machine translation; [0001], [0055]); and a difference ΔR between a maximum outer diameter and a minimum outer diameter in a width direction is 0.18 mm (Table 1; Example 3; 180 μm) which is within the claimed range of 0.05 to 1.2 mm.
Kurouji does not disclose wherein the polyolefin porous film is microporous, wherein the polyolefin microporous film has a three-layer structure in which a polypropylene porous membrane, a polyethylene porous membrane, and a polypropylene porous membrane are laminated in this order, nor does it disclose wherein a surface roughness of the polyolefin microporous film is in a range of 0.05 μm to 0.30 μm. 
Yu teaches a film wound body (C5:L61-64) formed of: a polyolefin microporous film used as a separator for a power storage device (C5:L61-64), wherein the polyolefin microporous film has a three-layered structure in which a polypropylene microporous membrane, a polyethylene microporous membrane, and a polypropylene microporous membrane are laminated in this order (C9:L56-59) to withstand, among other things, the rough sided electrodes encountered in the manufacture of batteries, for example, secondary lithium batteries (C2:L21-24).
The skilled artisan further understands that the separator for a secondary lithium battery needs to be permeable to lithium ions in order for the battery to properly function.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize a three-layer structure and make each layer of the three-layer structure microporous as taught by Yu for the polyolefin porous film of Kurouji in order to withstand the rough sided electrodes encountered in the manufacture of batteries while still permitting lithium ion permeability and the skilled artisan would have a reasonable expectation of success in doing so. 
Modified Kurouji does not disclose wherein a surface roughness of the polyolefin microporous film is in a range of 0.05 μm to 0.30 μm. 
Fujimoto Soichi teaches a polyolefin porous film used as a separator for a power storage device (machine translation; [0001]-[0002]) wherein a surface roughness of the polyolefin porous film is in a range of 0.1 μm to 1 μm (machine translation; [0022]) which overlaps with the claimed range of 0.05 μm to 0.30 μm because if the surface roughness is less than 0.1 μm, the pores are not sufficiently opened and the battery characteristics may deteriorate when used in a lithium ion secondary battery but if the surface roughness exceeds 1 μm, the opening of the pores may become too large and the puncture strength may decrease (machine translation; [0022]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a surface roughness in Fujimoto Soichi which overlaps with the claimed range and use it for the surface roughness of the polyolefin microporous film of modified Kurouji because if the surface roughness is less than 0.1 μm, the pores are not sufficiently opened and the battery characteristics may deteriorate when used in a lithium ion secondary battery but if the surface roughness exceeds 1 μm, the opening of the pores may become too large and the puncture strength may decrease and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein a total length of the polyolefin microporous film is equal to 2,400 m (Kurouji; machine translation; [0057]) which is within the claimed range of equal to or greater than 2,000 m.
Regarding claim 12, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein a width is equal to 800 mm (Kurouji; machine translation; [0057]) which is within the claimed range of equal to or greater than 650 mm.
Regarding claim 13, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein the number of windings of the polyolefin porous film is approximately 4,718 (see calculations below) which is within the claimed range of equal to or greater than 2,000.
From Example 3 of Kurouji, the cylindrical core has an outer diameter (d) of 162 mm (Kurouji; machine translation; [0055]) and the film roll has a length of 2,400 m (Kurouji; machine translation; [0057]). The cylindrical core thus has a circumference of πd = 509 mm or 0.509 m. The number of windings can be approximated by dividing the length of the film roll by the circumference of the cylindrical core which equals approximately 4,718 windings.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to take the polyolefin microporous film disclosed by modified Kurouji and wind it based on the number of times taught in Fujimoto because it is suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein the number of windings of the polyolefin porous film can range from 1,966 to 19,659 (see calculations below) which overlaps the claimed range of equal to or greater than 5,201.
From Example 3 of Kurouji, the cylindrical core has an outer diameter (d) of 162 mm (Kurouji; machine translation; [0055]). Kurouji also teaches that the film roll can have a length ranging from 1,000 m to 10,000 m (Kurouji; machine translation; [0042]). The cylindrical core thus has a circumference of πd = 509 mm or 0.509 m. The number of windings can be approximated by dividing the length of the film roll by the circumference of the cylindrical core.  Therefore at a length of 1,000 m, there would be 1,966 windings and at a length of 10,000 m, there would be 19,659 windings.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a number of windings in the range disclosed by Kurouji which overlaps with the claimed range and apply it to the film wound body of modified Kurouji because it is a known number of windings suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 19, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein the number of windings of the polyolefin porous film is approximately 4,718 (see calculations below) which is within the claimed range of equal to or greater than 2,000.
From Example 3 of Kurouji, the cylindrical core has an outer diameter (d) of 162 mm (Kurouji; machine translation; [0055]) and the film roll has a length of 2,400 m (Kurouji; machine translation; [0057]). The cylindrical core thus has a circumference of πd = 509 mm or 0.509 m. The number of windings can be approximated by dividing the length of the film roll by the circumference of the cylindrical core which equals approximately 4,718 windings.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to take the polyolefin microporous film disclosed by modified Nada Jun and wind it based on the number of times taught in Fujimoto because it is suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 21, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein the number of windings of the polyolefin porous film can range from 1,966 to 19,659 (see calculations below) which overlaps the claimed range of equal to or greater than 5,201.
From Example 3 of Kurouji, the cylindrical core has an outer diameter (d) of 162 mm (Kurouji; machine translation; [0055]). Kurouji also teaches that the film roll can have a length ranging from 1,000 m to 10,000 m (Kurouji; machine translation; [0042]). The cylindrical core thus has a circumference of πd = 509 mm or 0.509 m. The number of windings can be approximated by dividing the length of the film roll by the circumference of the cylindrical core.  Therefore at a length of 1,000 m, there would be 1,966 windings and at a length of 10,000 m, there would be 19,659 windings.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a number of windings in the range disclosed by Kurouji which overlaps with the claimed range and apply it to the film wound body of modified Kurouji because it is a known number of windings suitable for the intended purpose of forming a film wound body and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 23, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein a surface roughness of the microporous polyolefin porous film is in a range of 0.1 μm to 1 μm (Fujimoto Soichi; machine translation; [0022]) (Yu; C9:L56-59) which overlaps with the claimed range of 0.05 μm to 0.25 μm because if the surface roughness is less than 0.1 μm, the pores are not sufficiently opened and the battery characteristics may deteriorate when used in a lithium ion secondary battery but if the surface roughness exceeds 1 μm, the opening of the pores may become too large and the puncture strength may decrease (Fujimoto Soichi; machine translation; [0022]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a surface roughness in Fujimoto Soichi which overlaps with the claimed range and use it for the surface roughness of the polyolefin microporous film of modified Kurouji because if the surface roughness is less than 0.1 μm, the pores are not sufficiently opened and the battery characteristics may deteriorate when used in a lithium ion secondary battery but if the surface roughness exceeds 1 μm, the opening of the pores may become too large and the puncture strength may decrease and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 24, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein a surface roughness of the microporous polyolefin porous film is in a range of 0.1 μm to 1 μm (Fujimoto Soichi; machine translation; [0022]) (Yu; C9:L56-59) which overlaps with the claimed range of 0.05 μm to 0.23 μm because if the surface roughness is less than 0.1 μm, the pores are not sufficiently opened and the battery characteristics may deteriorate when used in a lithium ion secondary battery but if the surface roughness exceeds 1 μm, the opening of the pores may become too large and the puncture strength may decrease (Fujimoto Soichi; machine translation; [0022]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a surface roughness in Fujimoto Soichi which overlaps with the claimed range and use it for the surface roughness of the polyolefin microporous film of modified Kurouji because if the surface roughness is less than 0.1 μm, the pores are not sufficiently opened and the battery characteristics may deteriorate when used in a lithium ion secondary battery but if the surface roughness exceeds 1 μm, the opening of the pores may become too large and the puncture strength may decrease and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 4 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kurouji et al. (WO 2013172249 A1) (Cited in the IDS dated 3/2/2020) (Utilizing the English machine translation of JP 6269062 B2 as the English language equivalent and provided herein), Yu (US 5691077 A), and Fujimoto Soichi et al. (JP 2014062244 A) (machine translation provided herein) as applied to claim 1 above, and further in view of Nishihara et al. (JP 2014141638 A).
Regarding claim 4, modified Kurouji discloses all the limitations of the film wound body above but does not disclose wherein a compressive elastic modulus of the polyolefin microporous film is in a range of 95 MPa to 150 MPa. 
Nishihara teaches a polyolefin porous film used as a separator for a power storage device (machine translation; [0001]), wherein a compressive elastic modulus of the polyolefin microporous film is 110 MPa (Table 1; Examples 6 or 9) which is within the claimed range of 95 MPa to 150 MPa in order to prevent the pores from being crushed during the manufacturing process (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the compressive elastic modulus taught in Nishihara for the compressive elastic modulus of the polyolefin microporous film of modified Kurouji in order to prevent the pores from being crushed during the manufacturing process and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 25, modified Kurouji discloses all the limitations of the film wound body above but does not disclose wherein a compressive elastic modulus of the polyolefin microporous film is in a range of 100 MPa to 140 MPa. 
Nishihara teaches a polyolefin porous film used as a separator for a power storage device (machine translation; [0001]), wherein a compressive elastic modulus of the polyolefin microporous film is 110 MPa (Table 1; Examples 6 or 9) which is within the claimed range of 100 MPa to 140 MPa in order to prevent the pores from being crushed during the manufacturing process (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the compressive elastic modulus taught in Nishihara for the compressive elastic modulus of the polyolefin microporous film of modified Kurouji in order to prevent the pores from being crushed during the manufacturing process and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 26, modified Kurouji discloses all the limitations of the film wound body above but does not disclose wherein a compressive elastic modulus of the polyolefin microporous film is in a range of 105 MPa to 130 MPa. 
Nishihara teaches a polyolefin porous film used as a separator for a power storage device (machine translation; [0001]), wherein a compressive elastic modulus of the polyolefin microporous film is 110 MPa (Table 1; Examples 6 or 9) which is within the claimed range of 105 MPa to 130 MPa in order to prevent the pores from being crushed during the manufacturing process (machine translation; [0028]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the compressive elastic modulus taught in Nishihara for the compressive elastic modulus of the polyolefin microporous film of modified Kurouji in order to prevent the pores from being crushed during the manufacturing process and the skilled artisan would have a reasonable expectation of success in doing so.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kurouji et al. (WO 2013172249 A1) (Cited in the IDS dated 3/2/2020) (Utilizing the English Machine translation of JP 6269062 B2 as the English language equivalent and provided herein), Yu (US 5691077 A), and Fujimoto Soichi et al. (JP 2014062244 A) (machine translation provided herein) as applied to claim 1 above, and further in view of Itou (US 20130337311 A1).
Regarding claim 5, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein the polyolefin microporous film includes polypropylene (Kurouji; machine translation; [0055]).
Modified Kurouji does not disclose wherein a weight average molecular weight of the polypropylene is equal to or greater than 500,000.
Itou teaches a polyolefin porous film used as a separator for a power storage device [0001] wherein the polyolefin microporous film includes polypropylene [0057], and a weight average molecular weight of the polypropylene is preferably 500,000 to 800,000 [0057] which is within the claimed range of qual to or greater than 500,000 in consideration of a TD cold stretching property, mechanical strength, and formability [0057].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply a weight average molecular weight of the polypropylene taught by Itou, which is also included in the claimed range, to the polypropylene of modified Kurouji in consideration of a TD cold stretching property, mechanical strength, and formability and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, modified Kurouji discloses all the limitations of the film wound body above and further discloses wherein the polyolefin microporous film includes polypropylene (Kurouji; machine translation; [0055]).
Modified Nada Jun does not disclose wherein a molecular weight distribution of the polypropylene is in a range of 9 to 13.
Itou teaches a polyolefin porous film used as a separator for a power storage device [0001] wherein the polyolefin microporous film includes polypropylene [0057], wherein a molecular weight distribution of the polypropylene is in a range of 3 to 50 [0057] which encompasses the claimed range of 9 to 13 to maximize the mechanical strength and withstand voltage ([0051], [0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply a molecular weight distribution of the polypropylene taught by Itou, which is also included in the claimed range, to the polypropylene of modified Kurouji to maximize the mechanical strength and withstand voltage and the skilled artisan would have a reasonable expectation of success in doing so.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurouji et al. (WO 2013172249 A1) (Cited in the IDS dated 3/2/2020) (Utilizing the English machine translation of JP 6269062 B2 as the English language equivalent and provided herein), Yu (US 5691077 A), and Fujimoto Soichi et al. (JP 2014062244 A) (machine translation provided herein) as applied to claim 1 above, and further in view of Nada Jun et al. (JP 2016023255 A) (Cited in the IDS dated 3/2/2020, machine translation previously provided).
Regarding claim 8, modified Kurouji discloses all the limitations of the film wound body above but does not disclose wherein a standard deviation of a thickness of the polyolefin microporous film in width direction is equal to or smaller than 1 μm.
 Nada Jun teaches a film wound body (machine translation; [0001]) formed of: a cylindrical core (machine translation; [0012]); and a polyolefin microporous film which is wound around the core (machine translation; [0012], [0016], [0034]) and used as a separator for a power storage device (machine translation; [0011]), wherein a standard deviation of a thickness of the polyolefin microporous film in a width direction is 0.6 μm (machine translation; Table 1; Example 2) which is within the claimed range of equal to or smaller than 1 μm in order to efficiently produce the film wound body while preventing wrinkles (machine translation; [0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the standard deviation taught in Nada Jun for the standard deviation of the polyolefin microporous film of modified Kurouji in order to efficiently produce the film wound body while preventing wrinkles and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 8, modified Kurouji discloses all the limitations of the film wound body above but does not disclose wherein a standard deviation of a thickness of the polyolefin microporous film in width direction is equal to or smaller than 0.5 μm.
Nada Jun teaches a film wound body (machine translation; [0001]) formed of: a cylindrical core (machine translation; [0012]); and a polyolefin microporous film which is wound around the core (machine translation; [0012], [0016], [0034]) and used as a separator for a power storage device (machine translation; [0011]), wherein a standard deviation of a thickness of the polyolefin microporous film in a width direction is 0.5 μm or more and 1.5 μm or less (machine translation; [0013]) which overlaps with the claimed range of equal to or smaller than 0.5 μm in order to efficiently produce the film wound body while preventing wrinkles (Machine translation; [0013]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a standard deviation of the thickness within the range disclosed by Nada Jun which overlaps with the claimed range of equal to or smaller than 0.5 μm and apply it to the thickness of modified Kurouji in order to efficiently produce the film wound body while preventing wrinkles and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kurouji et al. (WO 2013172249 A1) (Cited in the IDS dated 3/2/2020) (Utilizing the English machine translation of JP 6269062 B2 as the English language equivalent and provided herein), Yu (US 5691077 A), and Fujimoto Soichi et al. (JP 2014062244 A) (machine translation provided herein) as applied to claim 1 above, and further in view of Inagaki et al. (US 20120164538 A1).
Regarding claim 11, modified Kurouji discloses all the limitations of the film wound body above but does not disclose wherein a difference between a maximum outer diameter and a minimum outer diameter of the cylindrical core in a width direction is equal to or smaller than 0.5 mm. 
Inagaki teaches a film wound body ([0001], [0010]) formed of: a cylindrical core [0029]; and a polyolefin microporous film [0002] which is wound around the core [0011] and used as a separator for a power storage device [0009], wherein a difference between a maximum outer diameter and a minimum outer diameter of the cylindrical core in a width direction is 0.0002 mm (Table 2; Examples 13-20; 0.2 μm core outer surface arithmetic average roughness Ra) in order to improve the membrane thickness uniformity and thus reduce variation in battery capacity [0032].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the difference between the maximum outer diameter and the minimum outer diameter of the cylindrical core taught by Inagaki and apply it to the cylindrical core of modified Kurouji in order to improve the membrane thickness uniformity and thus reduce variation in battery capacity and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant's arguments filed 3/31/2022 have been fully considered but they are not persuasive. 
The Applicant first argues starting on P9 of “Applicant’s Remarks” that the prior art does not disclose the film wound body having the claimed surface roughness.
The Examiner respectfully disagrees.  Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant next argues on P10 of “Applicant’s Remarks” that unexpected results were obtained with the claimed film wound body.  The Applicant points to Examples 1-10 of the instant specification, Table 1, which shows that a film wound body having the claimed ΔR will have a reduction in slack (an acceptable amount of slack annotated as “A”) compared to Comparative Examples 1-2 which resulted in more slack (an unacceptable amount of slack annotated as “B”). As can be seen in Table 1 of the instant specification, Examples 1-10 have a smaller ΔR than Comparative Examples 1-2.
The Examiner respectfully disagrees.  Kurouji et al. (WO 2013172249 A1) (Cited in the IDS dated 3/2/2020) (Utilizing the English machine translation of JP 6269062 B2 as the English language equivalent and provided herein) teaches that if ΔR greater than 0.25 mm is used, then the film wound body will develop wrinkles (Kurouji; machine translation; [0022]; 250 μm). Kurouji also teaches that ΔR should be as small as possible but it is not practical to go below 0.0001 mm (Kurouji; machine translation; [0022]; 0.1 μm).  The skilled artisan would further understand that wrinkles would be the result of too much slack in the film wound body.
The Applicant next argues on P10 of “Applicant’s Remarks” that applying the length taught in Fujimoto to the film wound body of Nada Jun would not be practical because the claimed ΔR could not be achieved.
The Examiner respectfully disagrees.  The Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724               

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759